Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Anderson et al., YouMove: Enhancing Movement Training with an Augmented Reality Mirror, UIST’13, 2013, pages 311-320 discloses a method to provide a guided augmented-reality physical exercise in a virtual platform (page 1/Fig. 1). Anderson discloses a user uses a user interfacing device with a user video capturing device to capture video data of a user live stream showing a user body image and user poses for display on a user interface (page 1/Fig. 1). Anderson discloses the user selects an exercise where a reference skeleton image of a trainer is rendered and animated on the user interface to show target poses demonstrating desired body movement for the user to mimic the target poses (pages 315-317/Figs. 6-8). Anderson discloses the user video capturing device captures and tracks the user poses to provide captured body frame data for each video frame and creates a superposed skeleton image onto the user body image displayed on the user live stream to allow the superposed skeleton image to dynamically track and move with the user poses (page 311/Fig. 1 and 315-317/Figs. 6-8). Anderson discloses determining whether the user poses match the target poses based upon similarity scores and indicates whether a match exists by changing appearance of one or more portions of the superposed skeleton image (page 311/Fig. 1 and 315-317/Figs. 6-8).
Rubinstein et al. (U.S. Patent Application Publication 2019/0295438 A1) likewise discloses a method for providing a target musculoskeletal form as a reference skeleton image and determining whether user poses captured by a client device match the target poses of the target musculoskeletal form based on similarity (Fig. 11). Rubinstein further discloses a provider interface to review and provide feedback regarding exercise performance of the user (page 5/par. 48-49). 
Thielen (U.S. Patent Application Publication 2018/0374383 A1) at page 10/par. 153; Kim (U.S. Patent Application Publication 2020/0005544 A1) at Figs. 5A-B; Ward et al. (U.S. Patent Application Publication 2020/0047055 A1) at page 5/par. 62; and Gazioglu (U.S. Patent Application Publication 2021/0065452 A1) at page 4/par. 35; 2018/0374383  all generally describe superposing a skeleton image onto a captured user body image of a user.
However, for claims 1, 12 and 20, none of the cited references disclose: analyzing the captured body frame data using a pose detection model to provide an analyzed body motion frame data comprising markers and confidence scores, wherein the markers include two dimensional X and Y coordinates; a pose matching algorithm to process the analyzed body motion data in order to obtain normalized vectors of the X and Y coordinates, thereby allowing the superposed skeleton image to dynamically tracks and moves with the user body poses; and determining whether the body poses match the target poses based upon similarity scores derived from the normalized vectors of the X and Y coordinates and the confidence scores processed by the pose matching algorithm.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613